DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 31-45 are pending in the present application.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 7 November 2022, with respect to the rejections of claims 31-44 under 35 U.S.C. 112(b), 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made herein below.
Applicant argued that claim 43 was not rejected in the previous Office action, and thus the examiner should send a non-final Office action if the rejection is maintained.  The examiner inadvertently omitted the rejection for claim 43.  Therefore, this action is non-final.

Withdrawn Objections/Rejections
The objection to claims 35-36 is withdrawn in view of the amendments to write the compound names without capitalization.
The rejection of claims 31-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to delete the improper Markush language.
The rejection of claims 31-32, 34, 37 and 42 under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (CN 110558092 A; published 13 December 2019) is withdrawn in view of Applicant’s arguments on pg. 5.
The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34, 37 and 42 above is withdrawn in view of the amendments to the claims.
The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Camara et al. (Planta, 2018) is withdrawn in view of the amendments to the claims.
The rejection of claim 36 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Cai et al. (CN 106069745 B; published 12 October 2018) is withdrawn in view of the amendments to the claims.
The rejection of claims 38 and 40 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Svihra (Journal of Arboriculture, 1994) is withdrawn in view of the amendments to the claims.
The rejection of claims 39 and 41 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Zhang et al. (IOP Conference Series Earth and Environmental Science, 2018) is withdrawn in view of the amendments to the claims.
The rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Beaudry et al. (Plant Growth and Leaf-Applied Chemicals, 1988) is withdrawn in view of the amendments to the claims.
The rejection of claim 44 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 110558092 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Altman et al. (Physiol. Plant.,1974) is withdrawn in view of the amendments to the claims.
The rejection of claims 31-32, 34-35, 37 and 42 under 35 U.S.C. 103 as being unpatentable over Shi (CN 108651461 A; published 16 October 2018) in view of Feng et al. (CN 110558092 A) is withdrawn in view of the amendments to the claims.
The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Shi (CN 108651461 A) as applied to claims 31-32, 34-35, 37 and 42 above, further in view of Camara et al. (Planta, 2018) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-44 are rejected under 35 U.S.C. 103 as being unpatentable over Marler et al. (Tropical Conservation Science, 2020; published 19 June 2020) in view of Zieslin et al. (Plant Growth Regulation, 1989), Devisetty et al. (US 2013/0053244 A1) and Brown (WO 2018/090072 A1).
Instant claim 31 is drawn to a method for treatment of a plant comprising pruning a branch from the plant to produce a wound, and applying to the wound a water-insoluble medium comprising a ground plant growth regulator with a mean particle diameter of less than 10 µm suspended in a water-insoluble medium of at least 90% lanolin.
Marler et al. teach pruning cycad stems followed by applying a sealant to seal the wounds at the base of the cuttings (Abstract; pg. 2, col. 2, para. 1-2).  Marler et al. teach that 100% lanolin paste exhibited 100% survival and fostered adventitious root formation (Table 1; Figure 3; pg. 5, col. 1-2).
Marler et al. do not explicitly disclose compositions further comprising a plant growth regulator having a mean particle diameter of less than 10 µm, as instantly claimed.
Zieslin et al. teach auxin and gibberellin in lanolin paste for treatment of plant peduncle, wherein the treatment effectively restored growth (Abstract).  Zieslin et al. do not explicitly disclose auxin and gibberellin being in the form of a powder having a mean particle diameter of less than 10 µm.
Devisetty et al. teach plant growth regulators, such as abscisic acid and benzyladenine, in the form of microparticles having a D90 of less than 10 µm ([0005], [0018]-[0022], [0042], [0083]; Claims 11-12).  Devisetty et al. teach that plant growth substances improve stress tolerance, slow growth rate, adjust flowering phase, protect growing crops from diseases and pastes as well as improve crop growth, yield and quality ([0002]-[0009]).  Devisetty et al. teach that compositions of microparticles suspended and stabilized exhibit improved properties of S-(+)-abscisic acid ([0031]).
Similarly, Brown teaches agricultural co-formulations comprising at least one plant growth regulator, or at least one plant growth regulator and an additional biologically active ingredient, in a comminuted form having an average particle size in the range of 1-12 µm (Abstract).  Brown teaches that it is essential that the plant growth regulator and/or the active ingredient be finely divided via, for example, comminution or other means for the purposes of ensuring that the dispersion concentrate is maintained in a substantially stable form ([0028]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the lanolin paste according to Marler et al. further comprising plant growth regulator in the form of a powder having a mean particle diameter of less than 10 µm.  Such would have been obvious because Marler et al. teach lanolin paste as sealing and protecting wounds from pruning, Zieslin et al. teach lanolin paste with plant growth regulators for treatment of cut flowers, and Devisetty et al. and Brown both teach compositions comprising plant growth regulators with a particle size of less than 10 µm wherein the microparticles are suspended and stabilized while improving plant growth, yield, quality, etc.  A person having ordinary skill in the art would have been motivated to include plant growth regulators in the form of a powder with a mean particles size of less than 10 µm in the compositions of Marler et al. in order to improve growth, quality, etc.
Regarding the step of applying the composition to the wound for a duration of at least one week, Marler et al. teach applying the lanolin paste and evaluating the plants almost 6 months later (pg. 3, col. 2).
Instant claim 32 states that the plant growth regulator is a gibberellin.
Instant claim 33 states that the gibberellin is gibberellic acid (GA3).
Instant claim 34 states that the medium further comprises a second plant growth regulator.
Instant claim 35 states that the second plant growth regulator is 6-benzyladenine.
Instant claim 36 states that the second plant growth regulator is indole butyric acid.
Instant claim 42 states that the plant growth regulator is a cytokinin.
Instant claim 43 states that the plant growth regulator is an ethylene releasing agent.
Instant claim 44 states that the plant growth regulator is abscisic acid.
Zieslin et al. teach application of auxin (IAA), gibberellin (GA3) and cytokinin (BA) in a lanolin paste (pg. 66; Table 3-4).  Zieslin et al. teach that combined GA3 + IAA resulted in a pronounced increase in the size and weight of the flower buds (pg. 73, para. 3).
Devisetty et al. teach plant growth regulators including abscisic acid and a cytokinin such as benzyladenine (6-benzyladenine) ([0005], [0042], [0083]; Claims 11-12).  Devisetty et al. teach that abscisic acid combined with benzyladenine improved the emergence rate of seeds ([0005])
Brown teaches agricultural co-formulations comprising at least one plant growth regulator, including auxins, IBA (indole butyric acid), cytokinins, benzyladenine, ethylene releasers, abscisic acid, etc. ([0025]).  Brown teaches that the effective amount of at least one plant growth regulator is sufficient for enhancing the plant growth, yield and/or vigor and that does not entail any appreciable symptom of phytotoxicity for the plant or crop ([0018]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to select one or more known plant growth regulators according to Zieslin et al., Devisetty et al. and Brown.  A person having ordinary skill in the art would have been motivated to select more than one plant growth regulator to further improve the plant growth, yield and vigor, as reasonably suggested by Zieslin et al., Devisetty et al. and Brown.
Instant claims 37-41 state that the composition further comprises a fungicide, an insecticide, a fertilizer, a combination of insecticide and fungicide, and a combination of fertilizer and fungicide.
Devisetty et al. teach that composition comprise abscisic acid alone or in combination with a second plant growth regulator (Abstract), and may further contain an insecticide, a fungicide, nutrients (fertilizers) or other adjuvants ([0029], [0031], [0051], [0110], [0135]).
Brown teaches co-formulation of plant growth regulator and at least one additional active ingredient such as fungicides and insecticides ([0028], [0078]; Claim 8).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to further include fungicides, insecticides and fertilizers, and/or a combination of insecticide and fungicide, and/or a combination of fertilizer and fungicide in the compositions according to Marler et al. which are applied to plants.  A person having ordinary skill in the art would have been motivated to include the fungicide, insecticide and/or fertilizer to provide the added protection and growth enhancing properties of the additional active agents.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Marler et al. (Tropical Conservation Science, 2020; published 19 June 2020) in view of Zieslin et al. (Plant Growth Regulation, 1989), Devisetty et al. (US 2013/0053244 A1) and Brown (WO 2018/090072 A1) as applied to claims 31-44 above, further in view of Barnavon et al. (US 4,897,427).
Instant claim 45 states that the material is a composition of 90% lanolin and 10% mineral oil.
Marler et al. do not explicitly disclose a composition comprising 90% lanolin and 10% mineral oil, as instantly claimed.
However, Marler et al. teach that practitioners may use a clean, malleable product that will adhere to the stem surfaces during the propagation protocols during cycad asexual propagation efforts (pg. 5, col. 1).
 Barnavon et al. teach that mineral oil is a suitable carrier for compositions used to combat pruning wound diseases in plants (col. 3, ln. 7-11, 24; Claims 8-9).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to include mineral oil in the lanolin paste according to Marler et al. since both compositions are suitable for treating wounds on trees to prevent infection.  
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
A person having ordinary skill in the art would have been able to determine through routine experimentation the proper ratio of lanolin and mineral oil to obtain a composition suitable for coating the wound of the plant while delivering the plant growth regulator to the plant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616